 IN THE UNITED STATES DISTRICT COURT
 FOR THE EASTERN DISTRICT OF NEW YORK


TONY CACCAVALE, ANTHONY
MANGELLI, and DOUGLAS SORBIE,                   Civil Action No. 20-CV-00974 (GRB)(AKT)
individually and on behalf of all others
similarly situated,

                            Plaintiffs,         NOTICE OF MOTION TO DISMISS

               -against-

HEWLETT-PACKARD COMPANY A/K/A
HP INC., HEWLETT PACKARD
ENTERPRISE COMPANY, and UNISYS
CORPORATION,

                            Defendants.



 TO:          Steven John Moser, Esq.
              Paul A. Pagano, Esq.
              Moser Law Firm PC
              5 E. Main Street
              Huntington, NY 11743
              Attorneys for Plaintiffs

 COUNSEL:

              PLEASE TAKE NOTICE, that on a date to be set by the Court, Defendants HP Inc.

 and Hewlett Packard Enterprise Company, through their counsel, McCarter & English, LLP, and

 Defendant Unisys Corporation, through its counsel, Epstein Becker & Green, PC, shall move

 before the United States District Court for the Eastern District of New York, Honorable Gary R.

 Brown, United States District Judge, at the United States Courthouse, 100 Federal Plaza, Central

 Islip, NY 11722, pursuant to Fed. R. Civ. P. 12(b)(6), for an order dismissing the First Amended

 Complaint for failure to state a claim; and

          PLEASE TAKE FURTHER NOTICE that in support of this motion, Defendants shall


                                                1
 ME1 33982943v.1
rely upon the pre-motion letters Defendants previously submitted and the accompanying joint

Memorandum of Law on behalf of all defendants; and

         PLEASE TAKE FURTHER NOTICE that, pursuant to the Court’s scheduling order,

any answering papers to this Motion shall be served on Defendants’ counsel not later than

August 26, 2020, and any reply papers shall be served by Defendants on Plaintiffs’ counsel not

later than September 2, 2020, and all motion papers are to be filed together on September 2,

2020; and

         PLEASE TAKE FURTHER NOTICE that Defendants request oral argument.

         PLEASE TAKE FURTHER NOTICE that a proposed form of order is submitted

herewith.


Dated: August 5, 2020                        McCARTER & ENGLISH, LLP
                                             Four Gateway Center
                                             100 Mulberry Street
                                             Newark, NJ 07101-0652
                                             (973) 622-4444
                                             Attorneys for Defendants HP Inc. and
                                             Hewlett-Packard Enterprise Company

                                             By: /s/Adam N. Saravay
                                             Adam N. Saravay
                                             Kristofor Henning (admitted pro hac vice)
                                             Ilana Levin


                                             EPSTEIN BECKER & GREEN, P.C.
                                             875 Third Avenue
                                             New York, NY 10022
                                             (212) 351-4500
                                             Attorneys for Defendant Unisys Corporation

                                             By: /s/Jeffrey H. Ruzal
                                             Dean L. Silverberg
                                             Jeffrey Howard Ruzal
                                             Kenneth Welch DiGia



                                                2
ME1 33982943v.1
